Name: Commission Regulation (EEC) No 3221/81 of 11 November 1981 amending for the third time Regulation (EEC) No 3314/80 as regards the selling price of skimmed-milk powder for feed for calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  means of agricultural production;  agricultural activity;  prices
 Date Published: nan

 No L 324/ 10 Official Journal of the European Communities 12. 11 . 81 COMMISSION REGULATION (EEC) No 3221/81 of 11 November 1981 amending for the third time Regulation (EEC) No 3314/80 as regards the selling price of skimmed-milk powder for feed for calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3314/80 (2), as last amended by Regulation (EEC) No 2871 /81 (3), made provision for the sale of skimmed ­ milk powder from public stocks for feed for calves ; Whereas certain intervention agencies have skimmed ­ milk powder which, on account of its age, no longer complies with the requirements for first quality set out in Article 1 ( 1 ) of Commission Regulation (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder (4), as last amended by Regulation (EEC) No 2188/81 (5 ) ; Whereas, in order to avoid the expense involved in prolonged storage of the quantities in question, it appears suitable to sell such skimmed-milk powder under Regulation (EEC) No 3314/80 at a price which is reduced accordingly ; whereas, in such cases, the processing security should be increased ; Regulation (EEC) No 3314/80 is hereby amended as follows : 1 . The following subparagraph is added to Article 2 (0(b): 'However, in the case of skimmed-milk powder taken into stock before 1 November 1979, the price shall be equal to the buying-in price applied by the intervention agency, less 3 ECU per 100 kilograms.' 2 . The following subparagraph is added to Article 5 (2) (b): 'However, where the selling price referred to in the second subparagraph of Article 2 ( 1 ) (b) is applied, the security shall be 6 ECU per 100 kilograms . Article 2 This Regulation: shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1978 , p . 13 . (2 ) OJ No L 345, 21 . 12. 1980, p . 12. ( 3 ) OJ No L 284, 6 . 10 . 1981 , p . 29 . ( «) OJ No L 84, 31 . 3 . 1978 , p . 19 . (5 ) OJ No L 213 , 1 . 8 . 1981 , p . 1 .